UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:000-24806 U.S. Xpress Enterprises, Inc. (Exact name of registrant as specified in its charter) 4080 Jenkins Road, Chattanooga, Tennessee / (423) 510-3000 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Class A Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) ý Rule 12h-3(b)(1)(i) ý Rule 12g-4(a)(1)(ii) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 12g-4(a)(2)(i) ¨ Rule 12h-3(b)(2)(i) ¨ Rule 12g-4(a)(2)(ii) ¨ Rule 12h-3(b)(2)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date:4 Pursuant to the requirements of the Securities Exchange Act of 1934, U.S. Xpress Enterprises, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:October 24, 2007 By: /s/ Ray M. Harlin Ray M. Harlin Chief Financial Officer, Executive Vice President of Finance, and Secretary
